Citation Nr: 1128260	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) beginning January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1999 to August 2005.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which service connection for epilepsy was granted and evaluated as 20 percent disabling.  The Veteran disagreed with the evaluation assigned.

This claim was remanded in August 2009 and, in an October 2010 decision, the Board granted a 100 percent evaluation for a seizure disorder from August 16, 2005 to December 31, 2006 and a 40 percent evaluation beginning January 1, 2007.  The issue of entitlement to TDIU was found to have been raised by the record in the August 2009 remand.  In October 2010, the Board remanded the issue of entitlement to TDIU for the period of time beginning January 1, 2007.  The claim is now again before the Board.

Prior to January 1, 2007, the Veteran had a combined evaluation of 100 percent, and his service-connected epilepsy was evaluated as 100 percent disabling from the effective date of service connection, August 16, 2005.  Therefore, the issue of entitlement to TDIU is rendered moot for the period of time prior to January 1, 2007 and the time period relevant in the present claim is that period beginning January 1, 2007.  The issue has been recharacterized on the front page of this decision.


FINDINGS OF FACT

1.  From January 1, 2007, the Veteran is service-connected for epilepsy, evaluated as 40 percent disabling; rotator cuff tear left shoulder, evaluated as 10 percent disabling; degenerative disc disease, lumbar spine, L5-S1, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined service-connected disability rating from January 1, 2007 is 60 percent.  

2.  From January 1, 2007, the medical evidence does not demonstrate that the Veteran's service-connected epilepsy, left shoulder rotator cuff tear, L5-S1 degenerative disc disease, and tinnitus, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating due to TDIU from January 1, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the issue of entitlement to TDIU was referred to the RO for adjudication in the first instance by the August 2009 remand.  This claim is derived from an increased rating claim which arose from an appeal of the rating decision in which service-connection was already granted.  As such, it is a "downstream" issue.  

In such cases, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial evaluation for this disability, as well as for TDIU, are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Nevertheless, the Board notes that in a letter dated in August 2009 the Veteran was provided with notice of the type and kind of evidence required to establish a total rating based on unemployability.  This letter provided notice of what evidence would be obtained by VA and what evidence the Veteran was responsible to provide or to identify for the VA to obtain.  Information concerning how VA determines the disability evaluation and effective date was also provided.  In particular the Veteran was asked to present evidence regarding how his service connected disabilities affect his ability to work.  He was informed that evidence regarding the impact of his service connected disabilities and symptoms on his employment would be considered in assigning a disability evaluation.  A subsequent letter dated in October 2010 informed the Veteran of additional evidence needed to adjudicate the claim for TDIU.  The Veteran declined to respond to this letter.  The claim was subsequently re-adjudicated in an April 2011 supplemental statement of the case (SSOC).  

The Board also concludes VA's duty to assist has been satisfied.  The RO obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  It is noted that the Veteran restricted access of his records to those records involving the treatment of seizures only.  In addition, he provided copies of additional private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA also provided the Veteran with a medical examination in July 2005 addressing the current severity of his epilepsy.  38 C.F.R. § 3.159(c)(4).

Additional VA examinations were scheduled to ascertain the nature and extent of the Veteran's continuing seizure disorder, but the Veteran failed to report for examinations scheduled in May 2006, June 2007, September 2007, and December 2007.  In August 2009, the Board remanded the claim to afford the Veteran another opportunity to report for VA examination, including for unemployability.  VA examination was scheduled for March 2008, but the Veteran again failed to report.  The Veteran was given another opportunity to provide medical evidence supporting his claim for unemployability in the October 2010 letter, as well as to express his willingness to appear for additional VA examination.  He did not respond.  Failure to appear for VA examinations can result in the denial of the Veteran's claim.  38 C.F.R. § 3.655 (2007); see also Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Moreover, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, although the record indicates that the RO did send the Veteran notice of the March 2008 VA examination to his last known address, the record shows that the Veteran's has changed residences over the course of this claim.  The veteran, alone, is responsible to keep the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be referred to the Director of Compensation and Pension Service for extraschedular consideration.

Prior to January 1, 2007, the Veteran had a combined evaluation of 100 percent, and his service-connected epilepsy was evaluated as 100 percent disabling from the effective date of service connection, August 16, 2005.  This renders moot the issue of entitlement to TDIU prior to January 1, 2007.  Therefore, the time period under consideration in the present claim is that period beginning January 1, 2007.  

Effective January 1, 2007, the Veteran was service-connected for epilepsy, evaluated as 40 percent disabling; rotator cuff tear left shoulder, evaluated as 10 percent disabling; degenerative disc disease, lumbar spine, L5-S1, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined service-connected disability rating from January 1, 2007 is 60 percent.  This does not meet the threshold requirements under 38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA examination was scheduled in March 2010 for neurological disorders.  The examiner was also to address the matter of unemployability.  The Veteran failed to report.  In October 2010, he was provided a letter concerning his claim for TDIU and asked to notify VA of evidence that existed or provide evidence that he was unemployable due to his service-connected disabilities.  He did not respond.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2010).  As the claim for TDIU is considered part of the appeal from the original claim for compensation, the Board will rate the claim on the evidence of record.

Epilepsy

The issue of the evaluation to be assigned the Veteran's service-connected epilepsy was decided in the October 2010 Board decision.  There is no indication that the Veteran has appealed this decision to the Board.  

Left Shoulder Disability

In May 2005, the Veteran underwent VA examination for his left shoulder disability.  He reported a history of torn rotator cuff and flare-ups of pain with certain movements, particularly rotation of the left arm and reaching back, and limited range of motion.  The examiner observed the shoulders to be symmetrical with tenderness to palpation over the left shoulder.  Range of motion was measured at zero to 180 degrees flexion, zero to 180 degrees abduction, zero to 90 degrees external rotation, and zero to 60 degrees internal rotation.  Flexion and internal rotation were performed slowly with pain at the end of the movements.  There was no weakened movement against resistance.  X-rays were ordered, but the Veteran did not follow through with having them done.  The examiner diagnosed left shoulder rotator cuff tear.

In a November 2005 rating decision, service connection for rotator cuff tear, left shoulder, was granted and assigned a 10 percent evaluation under Diagnostic Code 5203, for impairment of the clavicle or scapula.  A higher, 20 percent evaluation could be warranted for dislocation or nonunion of the clavicle or scapula with loose movement.  Under other diagnostic codes, 20 percent evaluations are provided for malunion of the humerus resulting in moderate deformity or other impairment of the humerus involving infrequent recurrent episodes of scapulohumeral joint dislocation and guarding of movement only at the shoulder level (Diagnostic Code 5202); or limitation of arm motion to the shoulder level (Diagnostic Code 5201).  A 30 percent evaluation is provided for ankylosis of scapulohumeral articulation at a favorable angle (Diagnostic Code 5200).  

The relevant medical evidence includes VA treatment records dated from 2005 to 2010, and private treatment records 2006 to 2008, and a 2009 neuropsychological evaluation.  These do not pertain to the Veteran's service-connected left shoulder disability.  Rather, these records document treatment mostly for other conditions associated with the Veteran's drug and alcohol problems, seizure and pseudo seizure disorder, and psychiatric conditions.  However, these records do document complaints of shoulder pain in January 2006 following a fall during a seizure episode.  In June 2006 the upper extremities were reported to show no clubbing, cyanosis or edema bilaterally.  Muscle strength was measured at +5 of +5 in the upper extremities.  The Veteran denied change in range of motion or joint stiffness.  Motor examination in July 2007 showed normal bulk and tone with strength 5 of 5 in bilateral deltoids, biceps, triceps, and hand intrinsics.  Shoulder shrug was symmetrical, bilaterally.  Sensation was intact to light touch throughout, and the Veteran had good finger to nose to finger coordination.  In October 2008, he was shown to exhibit normal range of motion in his extremities.  

The Veteran failed to report for VA examination scheduled in March 2010.  Evidence that could have been obtained from this examination is therefore not of record.  In addition, the Veteran did not respond to requests for additional information or evidence to support his claim.  

There are no other indications in the record that the Veteran's left shoulder impairment is characterized by dislocation or nonunion of the clavicle or scapula with loose movement, malunion of the humerus resulting in moderate deformity or other impairment of the humerus involving infrequent recurrent episodes of scapulohumeral joint dislocation and guarding of movement only at the shoulder level, limitation of arm motion to the shoulder level, or ankylosis of scapulohumeral articulation at a favorable angle.  The evidence thus supports an evaluation of no more than 10 percent for the torn rotator cuff, left shoulder for that time period beginning January 1, 2007.


Lower Back Disability

In May 2005, the Veteran underwent VA examination for his back disability.  He reported a history of chronic low back pain following an injury during an airborne jump.  He reported constant low back pain fluctuating in severity with certain activities.  Flare-ups last two to three days.  The examiner noted a report of magnetic resonance imaging (MRI) conducted in January 2004 during the Veteran's active service which showed evidence of small disc protrusion with annular tear at L5, S1.  The Veteran was observed to walk with a normal patterned gait without any assistive devices.  The spine showed no postural abnormalities or fixed deformities.  There was no spasm of paravertebral muscles, but there was tenderness to palpation over the lumbar spine.  Range of motion was measured at 75 degrees flexion, 20 degrees extension, 30 degrees left and right lateral flexion, 35 degrees left and right rotation.  All movements were performed slowly and with guarding, and with pain at the end of all movements.  The examiner diagnosed degenerative disc disease at L5-S1 with disc protrusion and annular tear.

In a November 2005 rating decision, service connection for degenerative disc disease, lumbar spine, L5-S1 was granted and assigned a 10 percent evaluation under Diagnostic Code 5242-4237, for degenerative arthritis of the spine evaluated as lumbosacral or cervical strain.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher, 20 percent evaluation could be warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2010).  Note (1) following the criteria states that any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate diagnostic code.  See Id., Note (1).  Limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine is to be considered with or without symptoms such as of pain (whether or not it radiates) stiffness, or aching in the areas of the spine affected.  See 38 C.F.R. § 4.71a.  A higher, 20 percent, evaluation could also be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) following the criteria states that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Id., Note (2).  

The relevant medical evidence includes VA treatment records dated from 2005 to 2010, and private treatment records 2006 to 2008, and a 2009 neuropsychological evaluation.  These do not pertain to the Veteran's service-connected left shoulder disability.  Rather, these records document treatment mostly for other conditions associated with the Veteran's drug and alcohol problems, seizure and pseudo seizure disorder, and psychiatric conditions.  However, these records do document complaints of back pain throughout.  In particular, the Veteran was reported to fall and hurt his back during seizures in January 2006 and February 2006.  He also reported pain radiating into his right leg and tingling in his right foot, and left hip pain.  Tenderness and muscle spasm was noted on the right side in January; and he was diagnosed with possible contusion in February.  In June 2006, he was observed to manifest tenderness and restricted left rotation movement in the L2 to L5 region.  Disc herniation was assessed, with secondary low back pain and back pain following a recent fall.  However, in June 2006, the record also showed objective findings of deep tendon reflexes measured at +2 of+4 bilaterally in the lower extremities.  Babinski reflex was normal, bilaterally; and muscle strength was measured at +5 of +5 in the lower extremities, bilaterally.  Motor examination in 2007 showed normal bulk and tone with strength 5 of 5 in quadriceps, hamstrings, anterior tibialis, and gastrocnemius muscles.  Sensation was intact to light touch throughout, and the Veteran had good heel to knee to shin coordination.  In October 2008, his back was nontender, and he was found to exhibit normal range of motion in his extremities.  No motor or sensory deficit was observed, and his reflexes were within normal limits, symmetrically.

As noted above, the Veteran failed to report for VA examination scheduled in March 2010.  Evidence that could have been obtained from this examination is therefore not of record.  In addition, the Veteran did not respond to requests for additional information or evidence to support his claim.  

There are no other indications in the record that the Veteran's lower back is characterized by limitation of thoracolumbar flexion movement to less than 60 degrees or a combined range of motion of the thoracolumbar spine less than 120 degrees; by abnormal gait or spinal contour; or that he has been prescribed bed rest solely for his service-connected lower back disability for a total of at least two weeks during any period of time from January 1, 2007.  The Veteran did report confinement to bed in the May 2005 VA examination, but for a reported duration of two to three days.  In addition, there is no evidence that such was prescribed by a physician.  VA and private treatment records further represent no evidence of objective neurological impairment attributed to the lower back disability that would warrant a separate compensable evaluation now before the Board.  The evidence thus supports an evaluation of no more than 10 percent for the degenerative disc disease, lumbosacral spine, L5-S1.

Tinnitus and Hearing Loss

The diagnostic code for tinnitus does not provide for an evaluation greater than 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  Therefore, a higher evaluation cannot be assigned.  Higher evaluations are afforded for hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

A May 2005 VA examination shows the following puretone thresholds:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
5
5
10
10
8
98
I
LEFT
5
5
10
10
8
94
I

The audiologist diagnosed normal hearing bilaterally.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran has level I hearing in his right ear and level I hearing in his left ear, which continues to warrant a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Tables VI and VII; 38 C.F.R. § 4.85, Diagnostic Code 6100.  These results show that the Veteran's hearing loss is appropriately assigned a noncompensable evaluation.

The relevant medical evidence includes VA treatment records dated from 2005 to 2010, and private treatment records 2006 to 2008, and a 2009 neuropsychological evaluation.  These do not pertain to the Veteran's service-connected left shoulder disability.  Rather, these records document treatment mostly for other conditions associated with the Veteran's drug and alcohol problems, seizure and pseudo seizure disorder, and psychiatric conditions.   Findings concerning the Veteran's ears are consistently shown as within normal limits.  There is no medical evidence of other ear or hearing impairment that could warrant further or higher evaluations reflected in the medical evidence now before the Board.  

As noted above, the Veteran failed to report for VA examination scheduled in March 2010.  Evidence that could have been obtained from this examination is therefore not of record.  In addition, the Veteran did not respond to requests for additional information or evidence to support his claim.  

The evidence thus supports an evaluation of no more than 10 percent for tinnitus and no more than a noncompensable evaluation for bilateral hearing loss.  

Summary of Service Connected Disability Evaluations

After review of all the evidence, and for reasons fully explained above, the Board finds that the preponderance of the evidence is against evaluations in excess of a 40 percent evaluation for the Veteran's service-connected epilepsy; a 10 percent evaluation for the service-connected rotator cuff tear, left shoulder; a 10 percent evaluation for the service-connected degenerative disc disease, lumbar spine, L5-S1; a 10 percent evaluation for service-connected tinnitus; and a noncompensable evaluation for the service-connected hearing loss.  The Board thus concludes the Veteran's service connected epilepsy, left shoulder, lower back, tinnitus and bilateral hearing loss disabilities are properly evaluated as, respectively, 40 percent, 10 percent, 10 percent, 10 percent, and noncompensably disabling.

Discussion of Findings Concerning the Veterans Employability

After careful review of the record, the Board finds that the evidence does not support a finding of unemployability that may be attributed solely to his service connected disabilities.  

This claim was remanded in August 2009 and October 2010 for further development of the TDIU claim.  The Veteran failed to report for VA examination scheduled in March 2010.  Evidence that could have been obtained from this examination is therefore not of record.  In addition, the Veteran did not respond to requests for additional information or evidence to support his claim.  The Veteran has had ample opportunity to provide additional evidence of the impact of his service-connected disabilities on his employability, but he declined to do so.  See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  

Discharge documents show the Veteran served in active military service from April 1999 to August 2005.  His military occupational specialties (MOSs) were infantryman (11B2P) for five years and nine months, and health care specialist (91W2P) for one year and one month.  He attained the rank of E5.

A July 2005 vocational assessment is of record, and shows that the Veteran graduated from high school.  Prior to military service he worked as a roofer.  His training as a combat medic from 2003 enabled him to take vitals, start an IV and keep medical charts on patients.  He could administer emergency medical care.  The report shows that the Veteran attended a college of technology from October 2004 to August 2005, where he was studying information technology.  In addition, he had A+ and Network Plus certifications.  He was toward an MCSE.  The vocational counselor noted that the Veteran had scored impressively on administered tests, indicating he had strong potential to excel in a broad range of occupational choices, assuming he receive the appropriate training, stayed motivated and focused, and did not have any repeat problems with substance abuse.  The counselor concluded that albeit his medical limitations, the Veteran he showed ability and work value in his chosen field.  Accordingly, the Veteran was accepted for vocational rehabilitation program in September 2006.  

Thereafter, the Veteran enrolled in school, but poor attendance was noted beginning in May 2007.  In September 2007 he explained he dropped his classes due to hospitalization, and informed his counselor that his wife had left him and he was very depressed.  He reported working at Target.  In October 2007 he reported working at Radio Shack.  In December 2007 he restarted classes.  Progress reports show no problems until June 2008.  In October 2008, he was asked to explain excessive absences from class.  He reported he had been hospitalized again for seizures.  In December 2008, the record shows his work study at the St. Louis RO was terminated and that his vocational rehabilitation program was interrupted due to unresponsiveness.  In various emails from late 2008 into 2009, the Veteran reported various difficulties impeding his ability to make class including his brother's suicide and his grandmother's death, a motor vehicle accident involving his daughter, and his own health problems, including increased seizures.  In a January 2009 email he stated that his vocational counselor observed him to sound retarded.  In February 2009, his vocational rehabilitation was terminated due to his poor attendance.  In March 2009, he was notified of the interruption of his vocational rehabilitation program due to his failure to report or provide requested information.

In May 2009, he underwent neuropsychological examination.  The Veteran reported earning an Emergency Medical Technician certification and a Licensed Practical Nurse license while on active duty, and completing 1.5 years of a 3 year Bachelor of Science degree program in computer technology and network engineering.  He stated he was employed in work study and was employed by a temporary agency, for which he continued to take periodic calls.  He reported service-connected disabilities of degenerative disc disease (L5-S1), left torn rotator cuff, bilateral tinnitus, and seizure disorder; and nonservice-connected depression.  He reported no new seizures for the time period beginning January 1, 2007, but noted his prescribed medications as Lamictal, methadone (for pain) and Prozac.  He reported taking lots of pain medications as prescribed and that when they were discontinued, he experienced withdrawal.  He reported psychiatric hospitalization in 2005 and continued treatment in psychotherapy with a psychologist and medication management with a psychiatrist.  After clinical testing, the examiner concluded that the Veteran presented with an intact neurocognitive profile but observed that certain symptomatology, such as decreased communication skills noted in late 2008 and self-reported at the time of examination was likely the result of prescribed medication Klonopin and pain medication (methadone) as well as mood disorder and situational anxiety.  She observed that the Veteran's seizure disorder was generally well-controlled with medication.

In July 2009, upon notification that the Veteran had been hospitalized, his vocational rehabilitation program was placed in an interrupted status due to medical instability.  The Veteran responded to a November 2009 letter indicating he had again been a mental health patient due to severe depression and had one class left to finish.  Thereafter, the Veteran failed to respond to efforts to contact him.  A November 2009 notation by his counselor indicates that review of VA medical treatment records shows that the Veteran was continuing to struggle with drug abuse and drug seeking pseudoseizures.  He had a positive cocaine test in August 2009 and attempted to gain prescription drugs from various hospitals by eliciting seizure-like behaviors.  The counselor noted the Veteran had missed several follow-up appointments with his psychiatrist and refused to accept inpatient treatment, even though this had been recommended by his doctors.

VA treatment records dated from October 2008 to January 2010 further illuminate the Veteran's problems.  These records show that although the Veteran was observed to have a tonic-clonic seizure in October 2008, the larger number of seizures observed by medical professionals and reported by the Veteran for the time period after January 1, 2007 were ultimately determined to be pseudoseizures due either to misuse of medication or alcohol abuse rather than epileptic seizures.  In this regard, a pseudoseizure is an "attack resembling an epileptic seizure but having purely psychological causes; it lacks the electroencephalographic characteristics of epilepsy and the patient may be able to stop it by an act of will." Dorland's Illustrated Medical Dictionary 1091(30th ed. 2003) ("Dorland's") at 1536.
.
VA hospital records dated in February 2009 show the Veteran was admitted to neurology after requesting a refill of his clonazepam.  Clinical neurological examination found no epileptic activity.  The physician explained he was not willing to prescribe the clonazepam.  The Veteran discharged himself against medical advice.  The entry shows a diagnosis of somatization disorder with observed pseudoseizures.  An outpatient entry later in the same month shows that additional review by the Veteran's treating neurological physician resulted in the discontinuation of the medication.

July 2009 VA hospital records show the Veteran was again admitted.  He was found to exhibit alcohol dependence, opiate dependence on methadone therapy, and benzodiazepine dependence.  He was discharged to the Substance Abuse and Recovery Treatment Program (SARTP).  

In August 2009, VA hospital records show he was observed to have 3 episodes in two days described as generalized tonic spells.  An impression of anxiolytic dependence, depression and bipolar disorder was made.  Following an incident in which the Veteran was found partially on the floor with his legs still on the bed, the resident physician was called to the Veteran's bedside.  The entry shows the Veteran was observed to sit up immediately, and to request chewing tobacco and pain medication, although he did not complain of pain.  Neurology was consulted and it was determined that no medical intervention would be undertaken until further assessment, as the Veteran was believed to be having pseudoseizures.  All sedating and narcotic medications were to be held, and the Veteran was to be classified as a one-to-one sitter patient.  After clinical testing had been accomplished, it was found that his urine tested positive for opiates.  The clinician observed that a positive result was unlikely to be due to interference with his currently listed medication.  The Veteran was discharged to outpatient follow up with the Opiate Treatment Program (OTP) but subsequent outpatient entries indicate he failed to participate.  

As above noted, the May 2009 private neuropsychological evaluation documented no new seizures for the time period beginning January 1, 2007, and the examiner concluded that the Veteran had an intact neurocognitive profile.  Rather, certain symptomatology, such as decreased communication skills was likely the result of prescribed medications as well as of a mood disorder and situational anxiety.  

A July 2005 VA examination report reflects the opinion that the Veteran's employability is very much impaired by his epilepsy.  Specifically, the examiner observed that the Veteran cannot carry a firearm or drive because of his epilepsy.  Therefore, he cannot get a job in law enforcement or security work, and is limited to employment at a place to which he can walk or to which he can be driven.  Therefore, the examiner opined, the Veteran is basically unemployable.  

In weighing and balancing the evidence before it, the Board notes first that this opinion was made in 2005, and prior to January 1, 2007.  The Veteran was granted a 100 percent evaluation during that time frame.  Nonetheless, the Veteran continues to be service-connected for his epilepsy, which at 40 percent is productive of some occupational impairment, and the 2005 VA opinion references this disability.  Notwithstanding, the medical evidence from January 1, 2007 demonstrates that, although the Veteran did have a seizure in 2008, the majority of his seizures are pseudoseizures, which are not the result of his service-connected epilepsy but, rather, the result of substance and alcohol abuse.  These findings are supported by evidence in the vocational rehabilitation file which, moreover, shows the Veteran has been in school, albeit with a poor attendance record, and employed, at least part time, at various jobs, including in work study and, by his own report, with a temporary agency as late as May 2009.  The Board finds that the 2005 VA examiner's opinion, while probative at the time it was proffered, is shown by the other, more current, medical evidence to have no relevance for the time period here under consideration.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Veteran has argued that he was prevented from continuing his vocational rehabilitation due to his service-connected epilepsy, including hospitalization for seizures, but the record shows otherwise.  The Veteran is competent to state that his epilepsy makes employment difficult, however, the diagnosis of any condition that for which the Veteran is hospitalized and requires treatment and the impact of such condition on his ability to function appropriately is an opinion that is outside of the expertise of a layman.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are outweighed by findings and opinions documented following January 1, 2007, proffered by his VA and private treating physicians as delineated at length above.  In summary, with the exception of one tonic-clonic seizure in 2008, the medical evidence demonstrates that the Veteran has been determined to exhibit, and require treatment for, pseudoseizures, drug abuse, and alcohol abuse during the time period beginning January 1, 2007.  It is these conditions for which the Veteran required hospitalization and treatment which adversely impacted his vocational rehabilitation and resulted in the termination of his work-study program.

Furthermore, as discussed above, there is no medical evidence of record tending to establish that the Veteran is unemployable due to his service-connected left shoulder, lower back or hearing disabilities, and the Veteran has failed to report for examination that may have shown otherwise.

Crucially, therefore, the evidence of record cannot show that the Veteran's service-connected disabilities are so exceptional or unusual that they cause him to be unemployable.  In fact, the Veteran was working and attending classes until December 2008 when his work study employment was terminated, and reported in May 2009 that he continued to work for a temporary agency.  There is no indication that he is unemployable due to any special factors surrounding his service-connected disabilities.  Rather, the record indicates that his difficulty with employment stems from substance and alcohol abuse, and pseudoseizures.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not in order.

In the case at hand, the record reflects that the Veteran has required frequent hospitalizations but that such treatment has been required for nonservice-connected conditions-pseudoseizures, substance abuse, and alcohol abuse-and conditions resulting from them.  Moreover, the manifestations of his service-connected disabilities, as explained above, are not in excess of those contemplated by the schedular criteria.  See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that in view of potential entitlement to extraschedular rating that the examiner should describe the effect of hearing loss on occupational functioning and daily activities).  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned ratings.  

Given the above, while the Veteran's service-connected epilepsy; rotator cuff tear, left shoulder, degenerative disc disease, lumbosacral spine, L5-S1; bilateral hearing loss; and tinnitus undoubtedly has some effect on his employability, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against a finding that the Veteran is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities, or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU for that time period beginning January 1, 2007 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


